DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title of the invention is acceptable and has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1, 12, and 20, the applicant is using the term “recess” in a manner inconsistent with the accepted meaning thereof.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “recess” in claims 1-19 are used by the claims to mean “a feature that includes a concave inner surface and a convex outer surface on opposites sides of a sheet,” while the accepted meaning is “an indentation or small space created by building part of a wall or surface further back from the rest of the surface.”  In other words, the term “recess” refers to only a concave feature of a surface, whereas the convex surface on the opposite side of the sheet would be the opposite of a recess.  The term is indefinite because the specification does not clearly redefine the term. In fact, the specification never uses the term “recess”.
	As to claim 1, the limitation “the first recesses including a hollow concave inner surface and a convex outer surface, wherein the convex outer surface is exposed, the outer surface of each of the first recesses including circular tapered sidewalls and a planar surface, the circular tapered sidewalls continuously and gradually decrease in radius across the hollow concave inner surface from an external surface of the first sheet to the planar surface”.  Is indefinite because it recites that the tapered sidewalls are on the convex outer surface of the recess, but that the sidewalls decrease in radius across the hollow concave inner surface.  The claim seems to contradict itself in how the sidewalls are defined and it is also not clear how the radius of the sidewalls is defined.
	In claim 1, the limitations “screen” and “window” are indefinite because the disclosure only uses the term “screen” to refer to a vehicle window (“first window 1220 
Claim 1 is also rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are that the recesses are recited as being in the first half, but not in the first sheet.  From the disclosure it is understood that the limitations of the recesses are actually features of the sheet, as shown in figures 18-20.
	In claim 12, the applicant seems to have replaced the term “depression” with “recess” on line 3, but then continues to use the term “depression” in the rest of the amended language.  The term depression therefore lacks adequate antecedent basis in the claim.
	Also in claim 12, the term “objects of ferrous material” and “washers” render the claim indefinite because it is not clear whether the terms are referring to the same element.  The disclosure teaches that washers are an example of a first/second coupling mechanism and it is understood that this element is interchangeable with other objects of ferrous material.  It is believed that the claim is redundantly reciting the same element and is thus indefinite.  Appropriate correction is required.
	Also in claim 12, it is not clear if a screen and a window the same thing.  Also, it is not clear if this method claim is the manufacturing process, the installation process or both.



Allowable Subject Matter
Claims 1-4, 7-10, 12-15, 18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636